Exhibit 10.1
 
FREESTAR TECHNOLOGY CORPORATION
 
2007 STOCK INCENTIVE PLAN

 
 
1.     Purposes of the Plan.   The purposes of this Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company's business. To accomplish the foregoing, the Plan provides that the
Company may grant Options and Shares of Common Stock (each as hereinafter
defined). Options granted under the Plan may be incentive stock options (as
defined under Section 422 of the Code) or nonstatutory stock options, as
determined by the Administrator at the time of grant of an Option and subject to
the applicable provisions of Section 422 of the Code, as amended, and the
regulations promulgated thereunder.


2.    Definitions.   As used herein, the following definitions shall apply:


(a)    "Administrator" means the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.


(b)    "Applicable Laws" has the meaning set forth in Section 4(a) of the Plan.


(c)    "Award" means an award of Options or Shares (each as defined below).


(d)    "Board" means the Board of Directors of the Company.


(e)    "Code" means the Internal Revenue Code of 1986, as amended.


(f)    "Committee" means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(g)    "Common Stock" means the common stock of the Company.


(h)    "Company" means FreeStar Technology Corporation, a Nevada corporation.


(i)    "Consultant" means any person who is engaged by the Company, or any
Parent or Subsidiary, to render services and is compensated for such services
other than as an Employee.


(j)    "Continuous Status" means the absence of any interruption or termination
of service as an Employee, Director or Consultant. Continuous Status as an
Employee or Consultant shall not be considered interrupted in the case of:
(i) sick leave; (ii) military leave; (iii) any other leave of absence approved
by the Administrator, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Subsidiaries or
their respective successors. For purposes of this Plan, a change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Status.


(k)    "Director" means a member of the Board.

--------------------------------------------------------------------------------


(l)    "Employee" means any person, which may include Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company, with the
status of employment determined by the Administrator in its discretion, subject
to any requirements of the Code.


(m)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(n)    "Fair Market Value" means, as of any date, the fair market value of
Common Stock determined as follows:


(i)    If the Common Stock is listed on any established stock exchange or a
national market system including without limitation the National Market of the
National Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq")
System, its Fair Market Value shall be the closing sales price for such stock as
quoted on such system on the date of determination (if for a given day no sales
were reported, the closing bid on that day shall be used), as such price is
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;


(ii)   If the Common Stock is quoted on the Nasdaq System (but not on the
National Market thereof) or regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or


(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.


(o)    "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable written option agreement.


(t)    "Non-Employee Director" shall mean a Director who is not an Employee.


(u)    "Nonstatutory Stock Option" means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable written option
agreement.


(v)    "Option" means a stock option granted pursuant to the Plan.


(w)    "Optionee" means an Employee, Director or Consultant who receives an
Option.


(x)    "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.


(y)    "Plan" means this 2007 Stock Incentive Plan.


(z)    "Restricted Period" has the meaning set forth in Section 10(b) of the
Plan.


(aa)   "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act, as the
same may be amended from time to time, or any successor provision.


(bb)   "Share" means a share of the Common Stock.

--------------------------------------------------------------------------------


(cc)   "Stock Exchange" means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.


(dd)   "Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.
 
3.    Stock Subject to the Plan.   The maximum aggregate number of Shares that
may be issued under the Plan is 35,000,000 shares of Common Stock. The Shares
may be authorized, but unissued, or reacquired Common Stock.  If an Award should
expire, become forfeited or become unexercisable for any reason without having
been exercised or nonforfeitable in full, the unpurchased Shares that were
subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan. In addition, any Shares of Common
Stock which are retained by the Company upon exercise of an Option in order to
satisfy the exercise or purchase price for such Option or any withholding taxes
due with respect to such exercise shall be treated as not issued and shall
continue to be available under the Plan.
 
4.    Administration of the Plan.    
 
   (a)    Multiple Administrative Bodies.    If permitted by Rule 16b-3 and by
the legal requirements relating to the administration of incentive stock option
plans, if any, of applicable securities laws and the Code (collectively the
"Applicable Laws"), grants under the Plan may be made by the Board or a
Committee appointed by the Board, which Committee shall be constituted to comply
with Applicable Laws.
 
    (b)    General.    If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of the Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies, however caused, and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws.


    (c)    Powers of the Administrator.    Subject to the provisions of the Plan
and in the case of a Committee, the specific duties delegated by the Board to
such Committee, and subject to the approval of any relevant authorities,
including the approval, if required, of any Stock Exchange, the Administrator
shall have the authority, in its discretion:
 
    (i)     to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(q) of the Plan;
 
    (ii)    to select the Consultants, Directors and Employees to whom Awards
may from time to time be granted hereunder;
 
    (iii)   to determine whether and to what extent Options or Shares or any
combination thereof are granted hereunder;
 
    (iv)   to determine the number of Shares of Common Stock, if any, to be
covered by each Award granted hereunder;
 
    (v)    to approve forms of agreement for use under the Plan;
 
                                (vi)   to determine the terms and conditions,
not inconsistent with the terms of the Plan, of any Award granted hereunder,
including, but not limited to, the share price and any restriction or
limitation, the vesting of any Option or the acceleration of vesting or waiver
of a forfeiture restructure, based in each case on such factors as the
Administrator shall determine, in its sole discretion;
 
    (vii)   to determine whether and under what circumstances an Option may be
settled in cash instead of Common Stock;


--------------------------------------------------------------------------------



                                (viii)   to reduce the exercise price of any
Option to the then current Fair Market Value if the Fair Market Value of the
Common Stock covered by such Option shall have declined since the date the
Option was granted; provided, however, that, to the extent required under
Applicable Law or the rules of the applicable Stock Exchange, the Administrator
shall not exercise such power without prior shareholder approval.
 
    (ix)     to determine the terms and restrictions, if any, applicable to an
award of Shares;
 
    (x)      to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan; and
 
                                (xi)     in order to fulfill the purposes of the
Plan and without amending the Plan, to modify Awards to participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.
 
   (d)    Effect of Administrator's Decision.   All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
holders of any Award.
 
5.     Eligibility.    
 
   (a)     Recipients of Grants.   Awards may be granted to eligible Employees,
Directors and Consultants. Incentive Stock Options may be granted only to
Employees.


   (b)     Type of Option.   Each Option shall be designated in the written
option agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding such designations, to the extent that the
aggregate Fair Market Value of Shares with respect to which Options designated
as Incentive Stock Options are exercisable for the first time by any Optionee
during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5(b), Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares subject to an Incentive Stock Option shall
be determined as of the date of the grant of such Option.


   (c)     No Employment Rights.   The Plan shall not confer upon any Optionee
any right with respect to continuation of employment or consulting relationship
with the Company, nor shall it interfere in any way with such Optionee's right
or the Company's right to terminate his or her employment or consulting
relationship at any time, with or without cause.
 
6.    Term of Plan.    The Plan shall become effective upon its adoption by the
Board. It shall continue in effect for ten (10) years from the date thereof,
unless sooner terminated under Section 15 hereof.
 
7.    Term of Option.   The term of each Option shall be the term stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof or such shorter term as may be
provided in the Option Agreement and provided further that, in the case of an
Incentive Stock Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the term of
the Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the written option agreement.

--------------------------------------------------------------------------------


8.    Option Exercise Price and Consideration.    
 
   (a)     Exercise Price.   The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Board and set forth in the applicable agreement, but shall be subject to the
following:
 
                (i)    In the case of an Incentive Stock Option that is:


(A)     granted to an Employee who, at the time of the grant of such Incentive
Stock Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


(B)     granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.


(ii)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator.


(b)     Permissible Consideration.    The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant) and may consist entirely of
(1) cash, (2) check, (3) promissory note, (4) other Shares, (5) to the extent
permitted under Applicable Laws, authorization for the Company to retain from
the total number of Shares as to which the Option is exercised that number of
Shares having a Fair Market Value on the date of exercise equal to the exercise
price for the total number of Shares as to which the Option is exercised, (6) to
the extent permitted under Applicable Laws, delivery of a properly executed
exercise notice together with such other documentation as the Administrator and
the broker, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale or loan proceeds required to pay the
exercise price and any applicable income or employment taxes, (7) any
combination of the foregoing methods of payment, or (8) such other consideration
and method of payment for the issuance of Shares to the extent permitted under
Applicable Laws.
 
9.    Exercise of Option.    
 
   (a)    Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator, and reflected in the written option agreement,
which may include vesting requirements and/or performance criteria with respect
to the Company and/or the Optionee. An Option may not be exercised for a
fraction of a Share.
 
An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and the Company has received full payment
for the Shares with respect to which the Option is exercised. Full payment may,
as authorized by the Board, consist of any consideration and method of payment
allowable under Section 8(b) of the Plan. Until the issuance (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the stock certificate evidencing such Shares,
no right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to such stock, not withstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such stock certificate promptly
upon exercise of the Option.   No adjustment will be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued, except as provided in Section 12 of the Plan.

--------------------------------------------------------------------------------


   (b)     Termination of Employment or Consulting Relationship.    Unless
otherwise provided in the Option, in the event of termination of an Optionee's
Continuous Status, such Optionee may, but only within three (3) months after the
date of such termination (or such greater period of time as is determined by the
Administrator, with such determination in the case of an Incentive Stock Option
being made at the time of grant of the Option and not exceeding three (3) months
after the date of such termination), exercise his or her Option to the extent
that the Optionee was entitled to exercise it at the date of such termination.
To the extent that Optionee was not entitled to exercise the Option at the date
of such termination, or if Optionee does not exercise such Option to the extent
so entitled within the time specified herein, the Option shall terminate.


   (c)     Disability of Optionee.    In the event of termination of an
Optionee's Continuous Status as a result of his or her total and permanent
disability (within the meaning of Section 22(e)(3) of the Code), Optionee may,
but only within twelve (12) months from the date of such termination, unless
otherwise provided in the Option (but in no event later than the expiration date
of the term of such Option as set forth in the Option Agreement), exercise the
Option to the extent otherwise entitled to exercise it at the date of such
termination. To the extent that Optionee was not entitled to exercise the Option
at the date of termination, or if Optionee does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.


   (d)     Death of Optionee.    In the event of the death of an Optionee during
the period of Continuous Status, or death within three (3) months following the
termination of the Optionee's Continuous Status, the Option may be exercised, at
any time within twelve (12) months following the date of death, unless otherwise
provided in the Option (but in no event later than the expiration date of the
term of such Option as set forth in the Option Agreement), by the Optionee's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent the Optionee was entitled to exercise the
Option at the date of death or, if earlier, the date of termination of the
Continuous Status. To the extent that Optionee was not entitled to exercise the
Option at the date of death or termination, as the case may be, or if Optionee
does not exercise such Option to the extent so entitled within the time
specified herein, the Option shall terminate.


  (e)    Extension of Exercise Period.    Notwithstanding the limitations set
forth in Sections 9(b), (c) and (d) above, the Administrator has full power and
authority to extend the period of time for which any Option granted under the
Plan is to remain exercisable following termination of an Optionee's Continuous
Status from the limited period set forth in the written option agreement to such
greater period of time as the Administrator shall deem appropriate.

 
   (f)    Rule 16b-3.    Options granted to Officer, Director, or greater than
ten percent shareholder of the Company shall comply with Rule 16b-3 and shall
contain such additional conditions or restrictions as may be required thereunder
to qualify for the maximum exemption for Plan transactions.


   (g)    Buyout Provisions.    The Administrator may at any time offer to buy
out for a payment in cash or Shares, an Option previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.


--------------------------------------------------------------------------------


  10.    Shares.    
 
   (a)    Grant of Shares.    Shares of Common Stock may be issued either alone,
in addition to, or in tandem with other Awards granted under the Plan. After the
Administrator determines that it will grant an award of shares of Common Stock
under the Plan, it shall advise the offeree in writing of the terms, conditions
and restrictions (if any) related to the offer, including the Restricted Period
applicable to such award, the imposition, if any, of any performance-based
condition or other restriction on an award of such Common Stock, the number of
Shares that such person shall be entitled to purchase, the price to be paid, if
any. The prospective recipient of an Award of Shares shall not have any rights
with respect to any such Award, unless and until such recipient has executed an
award agreement, in the form determined by the Administrator, evidencing the
Award.


   (b)    Lapse of Restrictions.    With respect to an Award of Shares, the
Administrator shall prescribe in the award agreement, the period in which such
Shares becomes nonforfeitable, which may be immediately, over time, or upon
specified events (the "Restricted Period").


   (c)    Certificates.    Each recipient who is granted an Award of Shares
shall be issued a stock certificate in respect of such Shares, which certificate
shall be registered in the name of the recipient and shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to any
such Award; provided that the Company may require that the stock certificates
evidencing any Shares that are subject to restrictions granted hereunder be held
in the custody of the Company until any restrictions thereon shall have lapsed,
and may require that, as a condition of any Award of Shares, the participant
shall have delivered a stock power, endorsed in blank, relating to the Shares
covered by such Award.


   (d)    Rights as a Shareholder.    Except as otherwise provided in an Award
Agreement, the participant shall possess all incidents of ownership with respect
to such Shares during the Restricted Period, including the right to receive or
reinvest dividends with respect to such Shares and to vote such Shares.
Certificates for unrestricted Shares shall be delivered to the participant
promptly after, and only after, the Restricted Period shall expire without
forfeiture in respect of such Awards of Shares except as the Administrator, in
its sole discretion, shall otherwise determine.


   (e)    Nontransferability.     During the Restricted Period, if any, the
recipient of such award shall not be permitted to sell, transfer, pledge,
hypothecate or assign Shares awarded under the Plan except by will or the laws
of descent and distribution. Any attempt to dispose of any restricted Shares
during the Restricted Period in contravention of any such restrictions shall be
null and void and without effect.


   (f)    Other Provisions.    The Award agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of the Award agreements need not be the same with respect to each
purchaser.
 
11.    Stock Withholding to Satisfy Withholding Tax Obligations.    At the
discretion of the Administrator, Optionees may satisfy withholding obligations
as provided in this paragraph. When an Optionee incurs tax liability in
connection with an Option, which tax liability is subject to tax withholding
under applicable tax laws, and the Optionee is obligated to pay the Company an
amount required to be withheld under applicable tax laws, the Optionee may
satisfy the withholding tax obligation by one or some combination of the
following methods: (a) by cash payment, or (b) out of Optionee's current
compensation, (c) if permitted by the Administrator, in its discretion, by
surrendering to the Company Shares that (I) in the case of Shares previously
acquired from the Company, have been owned by the Optionee for more than six
months on the date of surrender, and (ii) have a fair market value on the date
of surrender equal to or less than Optionee's marginal tax rate times the
ordinary income recognized, or (d) by electing to have the Company withhold from
the Shares to be issued upon exercise of the Option, if any, that number of
Shares having a fair market value equal to the amount required to be withheld.
For this purpose, the fair market value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
(the "Tax Date").

--------------------------------------------------------------------------------


           All elections by an Optionee to have Shares withheld to satisfy tax
withholding obligations shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions: (a) the
election must be made on or prior to the applicable Tax Date; (b) once made, the
election shall be irrevocable as to the particular Shares of the Option as to
which the election is made; and (c) all elections shall be subject to the
consent or disapproval of the Administrator.
 
           In the event the election to have Shares withheld is made by an
Optionee and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Optionee shall receive
the full number of Shares with respect to which the Option is exercised but such
Optionee shall be unconditionally obligated to tender back to the Company the
proper number of Shares on the Tax Date.
 
12.    Adjustments Upon Changes in Capitalization, Corporate Transactions.    
 
    (a)    Changes in Capitalization.     Subject to any required action by the
shareholders of the Company, (i) the number of shares of Common Stock covered by
each outstanding Award, (ii) the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or that have been returned to the Plan upon cancellation or expiration
of an Award or otherwise, (iii) the maximum number of shares of Common Stock for
which Awards may be granted to any Employee under the Plan, (iv) the price per
share of Common Stock covered by each such outstanding Award, and (v) the number
of shares of Common Stock that may be granted shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination,
recapitalization or reclassification of the Common Stock, or any other increase
or decrease in the number of issued shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
"effected without receipt of consideration." Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.


   (b)    Corporate Transactions.     In the event of the proposed dissolution
or liquidation of the Company, each Award will terminate immediately prior to
the consummation of such proposed action, unless otherwise provided by the
Administrator. Additionally, the Administrator may, in the exercise of its sole
discretion in such instances, declare that any Award shall terminate as of a
date fixed by the Administrator and that each Award shall be vested and
non-forfeitable and any conditions on each such Award shall lapse, as to all or
any part of such Award, including Shares as to which the Award would not
otherwise be exercisable or non-forfeitable. In the event of a proposed sale of
all or substantially all of the assets of the Company, or the merger of the
Company with or into another corporation, each Award shall be assumed or an
equivalent Award shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Administrator
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, that the Award shall be vested and non-forfeitable
and any conditions on each such Award shall lapse, as to all or any part of such
Award, including Shares as to which the Award would not otherwise be exercisable
or non-forfeitable. If the Administrator makes an Award exercisable or
non-forfeitable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Administrator shall notify the recipient that such Award
shall be exercisable for a period of thirty (30) days from the date of such
notice, and thereafter will terminate upon the expiration of such period.


13.     Non-transferability of Awards.    An Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution.


14.      Time of Granting of an Award.    The date of grant of an Award shall,
for all purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Board. Notice of
the determination shall be given to each Employee or Consultant to whom an Award
is so granted within a reasonable time after the date of such grant.

 
15.     Amendment and Termination of the Plan.    
 
   (a)     Amendment and Termination.    The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if such approval is necessary to
comply with any tax, securities or regulatory.
 
   (b)     Effect of Amendment or Termination.    Notwithstanding the foregoing,
any such amendment or termination of the Plan shall not affect Options already
granted and such Options shall remain in full force and effect as if this Plan
had not been amended or terminated, unless mutually agreed otherwise between the
Optionee and the Board, which agreement must be in writing and signed by the
Optionee and the Company.
 
16.    Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Award unless the exercise of such Award and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any Stock Exchange.
 
17.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.
 
18.    Agreements.   Awards shall be evidenced by written agreements in such
form as the Administrator shall approve from time to time.
 
19.    Governing Law.   The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Nevada, without
giving effect to the conflict of laws principles thereof. Each party submits to
the exclusive jurisdiction and venue of any California State or Federal court
with respect to any controversy or claim arising out of, related to, or
connected with this Plan, its enforcement or interpretation or the Awards issued
hereunder.
 
 

--------------------------------------------------------------------------------

